Citation Nr: 0732338	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-11 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, characterized as Osgood-Schlatter's disease of 
the right tibial tubercle.

2.  Entitlement to service connection for a right hip 
disability, to include whether such a disability is secondary 
to a service-connected right knee disability.

3.  Entitlement to service connection for a right foot 
disability, to include whether such a disability is secondary 
to a service-connected right knee disability.

4.  Entitlement to service connection for a back disability, 
to include whether such a disability is secondary to a 
service-connected right knee disability.

5.  Entitlement to service connection for a respiratory 
disability, characterized as chronic obstructive pulmonary 
disease (COPD).




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from June 1955 to April 1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In this decision, the RO denied 
entitlement to service connection for right knee, right hip, 
right foot, back, and respiratory disabilities.

The case was remanded for additional development of the 
record in March 2006.


FINDINGS OF FACT

1.  Right knee disability clearly and unmistakably existed 
prior to the veteran's entrance into active duty service.

2.  The evidence clearly and unmistakably shows that there 
was no increase in the underlying severity of the veteran's 
preexisting right knee disability during his period of active 
duty service.

3.  A right hip disability was not manifest in service and is 
unrelated to the veteran's service; such disability is not 
relate to a service-connected disease or injury.

4.  A right foot disability was not manifest in service and 
is unrelated to the veteran's service; such disability is not 
related to a service-connected disease or injury.

5.  A back disability was not manifest in service and is 
unrelated to the veteran's service; such disability is not 
related to a service-connected disease or injury.

6.  COPD was not manifest in service and is unrelated to the 
veteran's service.


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007).

2.  A right hip disability was not incurred in or aggravated 
during service, and is not proximately due to or the result 
of service-connected disease or injury.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.310 (2007).

3.  A right foot disability was not incurred in or aggravated 
during service, and is not proximately due to or the result 
of service-connected disease or injury.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.310 (2007).

4.  A back disability was not incurred in or aggravated 
during service, and is not proximately due to or the result 
of service-connected disease or injury.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.310 (2007).

5.  COPD was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in 
April 2002, after the enactment of the VCAA.

A letter dated in June 2002 asked for evidence of current 
disabilities, an injury or disease in service, and a 
relationship between the current disabilities and the injury 
or disease in service.  The veteran was advised that his 
service records had been requested, as well as VA treatment 
records.  He was asked to identify VA and private treatment 
for his claimed disabilities.  He was told that he could 
submit statements from individuals having knowledge of his 
claimed conditions.  He was asked to complete and submit a 
questionnaire concerning his claimed exposure to asbestos.  

An April 2007 letter discussed the manner in which VA 
establishes disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  He 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is aware that the veteran testified that he 
had had conversations with doctors.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Analysis

As an initial matter, the Board notes that the veteran has 
not alleged that his claimed disabilities were incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

	Right Knee Disability

Service medical records reflect that on enlistment 
examination in June 1955, the veteran's lower extremities 
were noted to be normal.  The veteran denied "trick" or 
locked knee and bone, joint or other deformity.  An October 
1957 X-ray report indicates hypertrophy and partial 
separation of the tibial tuberosity.  A consultation report 
dated in November 1957 indicates Osgood-Schlatter's of the 
right tibial turbercle.  The veteran reported a history of 
active involvement at age 14-15 years.  He complained of 
moderate discomfort, especially upon ladder climbing, since 
joining his ship one month previously.  The recommendation 
was conservative treatment.  The veteran was examined for 
release from active duty in April 1959.  His lower 
extremities were normal, and he was found to be qualified for 
discharge.

The post service record includes the veteran's report that he 
injured his right knee in service.  A March 2002 VA treatment 
record notes the veteran's report of an injury in service and 
problems since then.  A June 2002 VA treatment record 
indicates that the veteran was treated for peripheral 
neuropathy.  At that time, range of motion of the lower 
extremities was within normal limits.  However, the record 
contains no current diagnosis pertaining to the veteran's 
right knee.

For purposes of this case it should be noted that a veteran 
who served during a period of war or during peacetime service 
after December 31, 1946, is presumed in sound condition 
except for defects noted when examined and accepted for 
service, or where clear and unmistakable evidence (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111.

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  In Wagner 
v. Principi, 370 F.3d 1089 (2004), the Court of Appeals for 
the Federal Circuit found that, when no preexisting condition 
is noted upon entry into service, the veteran is presumed to 
have been sound upon entry and then the burden falls on the 
government to rebut the presumption of soundness.  The 
Federal Circuit Court held, in Wagner, that the correct 
standard for rebutting the presumption of soundness under 38 
U.S.C.A. § 1111 requires that VA shows by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  In May 2005, 
38 C.F.R. § 3.304 was amended to reflect the Federal 
Circuit's analysis in Wagner.  If a disability was not noted 
at the time of entry into service and VA fails to establish 
by clear and unmistakable evidence either that the disability 
existed prior to service or that it was not aggravated by 
service, the presumption of sound condition will govern and 
the disability will be considered to have been incurred in 
service if all other requirements for service connection are 
established.

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

Upon review of the record, the Board has determined that the 
veteran's claimed right knee disability clearly and 
unmistakably preexisted his active service.  In this regard, 
the Board observes that upon seeking treatment for his right 
knee in service, the veteran reported that he had experienced 
symptoms at ages 14-15.  (A layman is competent to report the 
existence of symptoms and when such symptoms started.)  The 
November 1957 medical provider who performed a consultation 
examination concluded that the veteran's pre-service symptoms 
constituted Osgood-Schlatter's.  Notably, the Court has 
clearly established that the veteran's own admissions of a 
pre-service history will constitute clear and unmistakable 
evidence.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  
Moreover, the medical provider in service also concluded that 
the veteran's pre-service symptoms were manifestations of 
Osgood-Schlatter's.  Furthermore, as noted in non-precedental 
decisions of the Court, Osgood-Schlatter disease [also called 
osteochondrosis] is a "disease of the growth or ossification 
centers in children which begins as a degeneration or 
necrosis followed by regeneration or recalcification," and 
which affects the tuberosity of the tibia. DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 490, 1198 (1988).  

Cumulatively, the Board is presented with a credible history 
of right knee symptomatology prior to service and medical 
evidence of Osgood-Schlatter's in service and the Courts 
recognition, which we adopt, that Osgood-Schlatter is a 
disease of the growth or ossification centers in children.  
The Board again notes the veteran's in-service report of 
symptoms during his teen years.  Combined, the evidence 
clearly and unmistakably establishes that the claimed right 
knee disability preexisted service and the first step of the 
presumption of soundness at entry is rebutted.  Therefore, 
the issue remaining is whether there is clear and 
unmistakable evidence that the right knee disability was 
aggravated by service.

After a careful review of the evidence of record the Board 
finds that the evidence of record clearly and unmistakably 
establishes that the veteran's claimed right knee disability 
was not aggravated by service.  As noted above, the veteran 
complained of problems with his right knee in late 1957.  
Subsequent service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to the 
veteran's right knee.  Upon discharge examination in April 
1959, the veteran's lower extremities were found to be 
clinically normal, and he was deemed qualified for discharge.  
Moreover, there is no evidence of a diagnosis of a right knee 
disability in the years following the veteran's discharge.  
While the veteran has reported a knee injury in service and 
problems since then, the record does not reflect any post-
service diagnosis pertaining to his right knee.  In summary, 
the normal findings at discharge in 1959 constitute clear and 
unmistakable evidence that there was no permanent increase in 
severity during service.  The silent record within decades of 
active service corroborates that there had been no increase 
in severity or aggravation during service.  As noted in a 
non-precedential decision of the Federal Circuit, Dulin v. 
Mansfield, the absence of evidence in support of an alleged 
fact clearly is an evidentiary circumstance that weighs 
against the existence of the alleged fact.  

The Board has carefully reviewed all the evidence of record.  
However, there is both clear and unmistakable evidence that 
the Osgood-Schlatter preexisted service and was not 
aggravated therein.  Wagner v. Principi, 370 F.3d 1089 
(2004); VAOPGCPREC 2-2003.  Accordingly, service connection 
is denied.

	Right Hip, Right Foot, and Back Disabilities

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to the 
veteran's right hip, right foot, or spine.  Upon discharge 
examination in April 1959, the veteran's lower extremities, 
feet, and spine were noted to be normal.  

VA treatment records do indicate that the veteran is treated 
for peripheral neuropathy.  In March 2000, the veteran's feet 
were noted to remain very tender to touch with decreased 
sensation.  The provider concluded that the veteran's 
diabetic peripheral neuropathy was reasonably well 
controlled.  

A June 2002 VA record indicates treatment for lower extremity 
pain.  Objectively, the veteran's function appeared to be at 
his normal baseline, with range of motion within normal 
limits.  A July 2002 record reflects foraminal narrowing in 
the cervical spine.  

Upon review of the evidence pertaining to these claims, the 
Board has concluded that service connection is not warranted.  
With respect to service connection on a direct basis, the 
Board  notes that there is no evidence of the claimed 
disabilities in service, and no evidence of a relationship 
between the claimed disabilities and any injury or disease in 
service.  The grant of service connection requires competent 
evidence to establish a diagnosis and, as in this case, 
relate the diagnosis to the veteran's service.  The Board has 
considered the veteran's arguments that he has right hip, 
right foot, and back disabilities that are related to 
service.  However, he is not, as a layperson, qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Rather, the most probative evidence establishes that 
any existing hip, foot or back disabilities are unrelated to 
service.  

The record is otherwise silent with respect to any probative 
evidence supporting a relationship between the claimed right 
hip, right foot, and back, and service.  The veteran's 
assertions of a link to service are not persuasive.  
Furthermore, the Board is presented with normal service 
records and a remarkable lack of credible evidence of 
pathology or treatment in proximity to service or within 
decades of separation.  The Board finds the negative and 
silent record to be far more probative than the veteran's 
remote, unsupported assertions.  His assertions are 
unsupported and not credible.  Therefore, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim.

The veteran has also asserts that these claimed disabilities 
are secondary to his claimed right knee disability.  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:  
  
(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

However, as discussed above, the Board has determined that 
service connection is not warranted for a right knee 
disability.  As such, the veteran's claim of entitlement to 
service connection for right hip, right foot, and back 
disabilities as secondary to a right knee disability must be 
denied, as it is premised on the assumption that his right 
knee disability is related to service.  Therefore, service 
connection for these claimed disabilities on a secondary 
basis is also not warranted.

	Chronic Obstructive Pulmonary Disease (COPD)

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease. M21-1, Part VI, 7.21(d)(1) (October 3, 1997).  
Radiographic changes indicative of asbestos exposure include 
interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
pleura and peritoneum.  M21-1, Part VI, 7.21(a)(1) (October 
3, 1997).  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1, Part VI, 7.21(c) (October 3, 1997).  
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc.  M21-1, Part VI, 7.21(b)(1) (October 
3, 1997).

Service medical records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to the veteran's 
respiratory functioning.  On discharge examination in April 
1959, the veteran's lungs and chest were noted to be normal.  

A July 2001 VA treatment note indicates a diagnosis of 
exacerbation of COPD and allergic rhinitis, probably due to 
passive cigarette smoke exposure.  In August 2001 the veteran 
denied any overt COPD but noted bronchitis for the previous 
several months.  

In his April 2002 claim, the veteran indicated that he had a 
respiratory condition as the result of exposure to asbestos.

An October 2002 VA treatment note indicates that the veteran 
had quit smoking 10 years previously.

Having reviewed the evidence pertaining to this claim, the 
Board concludes that service connection is not warranted.  In 
this regard, the Board notes that there is no evidence of a 
diagnosis or abnormal finding pertaining to the veteran's 
respiratory system in the service medical records.  In fact, 
the first evidence of complaints referable to the veteran's 
respiratory system dates to July 2001, many years after 
service.  In sum, the evidence demonstrates a remote, post-
service onset of the veteran's COPD.  

The Board notes that the veteran has claimed that his 
respiratory disability is due to asbestos exposure aboard 
ships on which he served.  The issue of whether any disorder 
is related to asbestos exposure during service requires 
competent evidence.  While the veteran is competent to report 
his symptoms, his opinion as a layperson is not competent in 
regard to matters requiring medical expertise, such as 
diagnosis and etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  Service medical 
records are negative for reference to asbestos exposure and 
an asbestos- related disease is not shown.  At separation in 
April 1959, the veteran's lungs and chest were normal.  
Moreover, there is no competent evidence of a residual 
disability due to claimed asbestos exposure.  The current 
COPD has not been attributed to service, to include exposure 
to asbestos.  

In summary, the veteran does not have a respiratory 
disability due to in-service asbestos exposure or any other 
disease or injury in service.  The record is silent with 
respect to any probative evidence supporting a relationship 
between COPD and service.  The veteran's assertions of a link 
to service are not persuasive.  Furthermore, the Board is 
presented with normal service records regarding the lungs and 
chest and a remarkable lack of credible evidence of pathology 
or treatment in proximity to service or within decades of 
separation.  The Board finds the negative and silent record 
to be far more probative than the veteran's remote, 
unsupported assertions.  

To the extent that the veteran argues that his COPD is 
related to tobacco use in service, the Board observes that 
service connection for disability on the basis that it 
resulted from disease or injury attributable to the use of 
tobacco products during a veteran's active service is 
prohibited by law.  See 38 U.S.C.A § 1103(a) (West 2002); see 
also 38 C.F.R. § 3.300(b) (2005).  By its terms, 38 U.S.C. § 
1103(a) is applicable only to claims filed after June 9, 
1998.  Because the veteran's claim was received after that 
date, the statute prohibits service connection based on 
nicotine dependence acquired in service.

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim, and service connection for COPD must be 
denied.



ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to service connection for a right foot disability 
is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a COPD is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


